            Case 19-81471-TLS                             Doc 15         Filed 10/07/19 Entered 10/07/19 11:16:41                  Desc Main
                                                                         Document     Page 1 of 7
                                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                                    FOR THE DISTRICT OF NEBRASKA

 IN THE MATTER OF:                                                                 )       BK. NO. 19-81471
 Michael Christopher Cluck                                                         )       (Chapter 13)
                                                                                   )
                                                                                   )                         CHAPTER 13 PLAN
                                                                                   )                               AND
                                                                         DEBTOR(S) )                  NOTICE OF RESISTANCE DEADLINE

                                                                     NOTICE TO CREDITORS AND DEBTORS

The Bankruptcy Court for the District of Nebraska enacts this Local Form Chapter 13 Plan [hereinafter “plan”] under the provisions contained in
Rule 3015.1 of the Federal Rules of Bankruptcy Procedure. This form plan shall be used for all Chapter 13 plans filed on or after the effective date of
Rule 3015.1.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to this plan no later than the
date designated in the attached Notice of Resistance Deadline. The Bankruptcy Court may confirm or approve this plan without further notice if no
objection to confirmation is filed. See Bankruptcy Rule 3015.

You must file a timely proof of claim in order to be paid under this plan.

In this District, the amount set forth in the claim controls the amount to be paid to a creditor. The value of the collateral set forth in the claim controls
the amount to be paid subject to the right of the debtor to object to the claim amount and/or the valuation of the collateral in the claim. Avoidance of
security interests or liens must be done by motion or adversary proceeding as appropriate. Interest is paid to secured creditors in the amount and from
the date specified in the plan.

The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan ALONE would limit the amount of a secured claim
or the value of collateral. The Debtor acknowledges that such limit on the amount of the claim or the value of the collateral shall be raised by
objection to the claim.

The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan ALONE would avoid a security interest or lien. The
Debtor acknowledges that avoidance of a security interest or lien or the stripping of a lien shall be raised by motion or adversary proceeding as
appropriate.

This plan requires that all nonstandard provisions be set forth in PART 11 of the plan and use of PART 11 must be identified by checking the box
below.

DEBTORS MUST CHECK ONE BOX BELOW TO STATE WHETHER NONSTANDARD PROVISIONS ARE OR ARE NOT
CONTAINED IN PART 11 OF THIS PLAN. IF THE BOX IS CHECKED AS “NOT INCLUDED” OR IF BOTH BOXES ARE CHECKED,
THE PROVISIONS CONTAINED IN PART 11 WILL BE INEFFECTIVE.

 Nonstandard provisions, set out in PART 11                                                                         Included              Not Included


PART 1.                    PAYMENTS

The Debtor or Debtors (hereinafter called “Debtor”) submits to the Standing Chapter 13 Trustee all projected disposable income to be received
within the applicable commitment period of the plan. The payment schedule is as follows:

 A. Monthly Payment Amount (include any   B. Number of Payments                     Base Amount (A X B)
 previous payments)
                                  $125.00 48                                                                                                        $6,000.00
                                                              Total Plan Base Amount: $6,000.00

 The payment shall be withheld from the Debtor’s paycheck:                                Yes                               No

 Employee’s name from whose check the payment is deducted:                           Michael Christopher Cluck

 Employer’s name, address, city, state, phone: Jordan Brothers Inc. 1010 N 42nd Street Omaha NE 68131 402-991-6600

 Debtor is paid:                   Monthly                           Twice Monthly        Weekly                 Biweekly        Other


This plan cures any arrearage in payments to the Chapter 13 Trustee under any prior plan in this case.

Page 1 of 5
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 19-81471-TLS                             Doc 15     Filed 10/07/19 Entered 10/07/19 11:16:41                    Desc Main
                                                                     Document     Page 2 of 7
 Debtor                Michael Christopher Cluck                                             Case number        19-81471


NOTE: PLAN PAYMENTS TO THE TRUSTEE MUST BEGIN IMMEDIATELY FOR PLANS REQUIRING PRE-CONFIRMATION
ADEQUATE PROTECTION PAYMENTS OR LEASE PAYMENTS. IN THOSE CASES PROVIDING FOR EMPLOYER
DEDUCTIONS, THE DEBTOR MUST MAKE DIRECT PAYMENT TO THE TRUSTEE BY MONEY ORDER OR CASHIER’S CHECK
UNTIL THE EMPLOYER DEDUCTION BEGINS. IN CASES WITHOUT PRE-CONFIRMATION PAYMENTS, PLAN PAYMENTS
MUST COMMENCE WITHIN 30 DAYS OF FILING OF THE PETITION. THE DEBTOR MUST MAKE DIRECT PAYMENT TO THE
TRUSTEE UNTIL THE EMPLOYER DEDUCTION BEGINS.

PART 2.                    ORDER OF PAYMENT OF CLAIMS

Applicable Trustee fees shall be deducted pursuant to 28 U.S.C. § 586(e). Claims shall be paid in the following order; and, unless otherwise
provided, claims within each class shall be paid pro rata:

             1. Pre-confirmation payments for adequate protection or leases of personal property;

             2. Minimum monthly payments to secured creditors listed in PART 6 of this plan, minimum arrearage payments and regular executory
                contract payments due on Executory Contracts and Leases in PART 7 of this plan, and minimum monthly payments on arrearages on 11
                U.S.C. § 507(a)(1)(A) priority domestic support claims in PART 5(B) of this plan [NOTE: IF THERE ARE NO MINIMUM
                ARREARAGE PAYMENTS OR REGULAR EXECUTORY CONTRACT PAYMENTS DESIGNATED IN THE PLAN,
                THOSE MONIES WILL BE DISTRIBUTED UNDER # 3 ON ATTORNEY FEES];

             3. The Debtor’s attorney’s fees and costs as approved by the Court [NOTE: DEBTOR’S COUNSEL SHOULD NOT DESIGNATE A
                PER MONTH PAYMENT FOR ATTORNEY FEES. UNDER THIS ORDER OF PAYMENTS ALL FUNDS WILL BE CODED
                FOR ATTORNEY FEES AFTER THE BEFORE DISCUSSED MINIMUM MONTHLY PAYMENTS AND EXECUTORY
                CONTRACT PAYMENTS];

             4. After payments of the previously listed amounts in (1) through (3) above, additional funds will be distributed prorata to secured claims in
                PART 6, arrearages on Executory Contracts and Leases in PART 7 of this plan and domestic support claims under 11 U.S.C. §
                507(a)(1)(A) in PART 5(B) of this plan;

             5. Other administrative expense claims under 11 U.S.C. § 503 and Chapter 7 Trustee compensation allowed under 11 U.S.C. § 1326(b)(3);

             6. Other priority claims in the order specified in 11 U.S.C. § 507(a) including post-petition tax claims allowed under 11 U.S.C. § 1305;

             7. Payments on co-signed unsecured claims listed in PART 8 of this plan;

             8. General Unsecured Claims.

PART 3.                    §1326(A) PRE-CONFIRMATION ADEQUATE PROTECTION PAYMENTS & LEASE PAYMENTS

The following pre-confirmation adequate protection payments on claims secured by personal property and pre-confirmation lease payments for leases
of personal property shall be paid by the Trustee to the below listed creditors without entry of an order of the Court. The Debtor proposing
pre-confirmation payments will immediately commence plan payments to the Trustee. Creditors must file a timely proof of claim to receive
payment. Payments by the Trustee shall commence to these creditors within 30 days of the filing of the proof of claim unless the Trustee does not
have funds available within 7 working days prior to the end of the 30-day period. Post-confirmation payments are provided for below in PARTS 6
and 7 of this plan.

 Creditor’s Names and Full                          Last Four Digits of Account   Date of Next Payment Due           Payment Amount
 Address                                            Number
 -NONE-

PART 4.                    ADMINISTRATIVE CLAIMS

Trustee fees shall be deducted from each payment received by the Trustee.

Neb. R. Bankr. P. 2016-1(A)(4) and Appendix “K” provide for the maximum allowance of Chapter 13 attorney fees and expenses [Standard
Allowable Amount “SAA”] which may be included in a Chapter 13 Plan. Additional fees or costs in excess of this amount must be approved through
the “ALC” Fees process or a separate fee application. Fees and costs requested for allowance are as follows:
 “SAA” Fees Requested                             Fees Received Prior to Filing                      Balance of “SAA” Fees to Be Paid in Plan
 $4,000.00                                        $0.00                                              $4,000.00
 “SAA” Costs Requested                            Costs Received Prior to Filing                     Balance of “SAA” Costs to Be Paid in Plan
 $200.00                                          $0.00                                              $200.00
Page 2 of 5
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
            Case 19-81471-TLS                             Doc 15     Filed 10/07/19 Entered 10/07/19 11:16:41                         Desc Main
                                                                     Document     Page 3 of 7
 Debtor                Michael Christopher Cluck                                                  Case number        19-81471


PART 5                     PRIORITY CLAIMS

11 U.S.C. § 1322(a) provides that all claims entitled to priority under 11 U.S.C. § 507(a) shall be paid in full in deferred cash payments unless the
holder of a particular claim agrees to a different treatment of such claim except for a priority claim under 11 U.S.C. § 507(a)(1)(B). It is further
provided that any and all pre-petition penalties, and post-petition penalties and interest, which have attached or will be attached to any such claim,
shall be treated as a general unsecured claim and not entitled to priority. Such claims are as follows:

             A. Domestic Support Obligations

                           1)      None. If “None” is checked, the rest of § 5(A) need not be completed or reproduced

             B. Arrearages Owed to Domestic Support Obligation Holders Under 11 U.S.C. § 507(a)(1)(A)

                           1)      None. If “None” is checked, the rest of § 5(B) need not be completed or reproduced.

             C. Domestic Support Obligations Assigned To Or Owed To A Governmental Unit Under 11 U.S.C. § 507(a)(1)(B)

                           1)      None. If “None” is checked, the rest of § 5(C) need not be completed or reproduced.

             D. Priority Tax Claims Including Post-Petition Tax Claims Allowed Under 11 U.S.C. § 1305

                           1)      None. If “None” is checked, the rest of § 5(D) need not be completed or reproduced.

             E. Chapter 7 Trustee Compensation Allowed Under 11 U.S.C. § 1326(b)(3)

                           1)      None. If “None” is checked, the rest of § 5(E) need not be completed or reproduced.

             F. Other Priority Claims: Provisions for treatment in Part 11 of plan.

PART 6.                    SECURED CLAIMS

             A. Home Mortgage Claims
                (including claims secured by real property which the debtor intends to retain)

                           1)      None. If “None” is checked, the rest of § 6(A) need not be completed or reproduced.

             B. Post-Confirmation Payments to Creditors Secured by Personal Property. Post-confirmation payments to creditors holding claims
                 secured by personal property shall be paid as set forth in subparagraphs (1) and (2):

                           1) Secured Claims to which § 506 Valuation is NOT applicable:
                                    a.   None. If “None” is checked, the rest of § 6(B)(1) need not be completed or reproduced.

                           2) Secured Claims to which § 506 Valuation is applicable:
                                    a.   None. If “None” is checked, the rest of § 6(B)(2) need not be completed or reproduced.

             C. Surrender of Property

                           1)     None. If “None” is checked, the rest of § 6(C) need not be completed or reproduced.
                           2) The Debtor surrenders any interest in the following collateral. Any secured claim filed by the below creditors will be deemed
                              satisfied in full through surrender of the collateral. Any unsecured deficiency claim must be filed by the bar date for claims or
                              allowed by separate order of the Court. The Debtor requests that upon confirmation of this plan the stay under 11 U.S.C.
                              § 362(a) be terminated as to the collateral only and that the stay under § 1301 be terminated in all respects.

 Name of Creditor                                                                   Collateral To Be Surrendered
 1. Great Southern Bank                                                             2007 Nissan Altima w/ 112,000 miles


             D. Lien Avoidance and Lien Stripping

                           1)      None. If “None” is checked, the rest of § 6(D) need not be completed or reproduced.


Page 3 of 5
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 19-81471-TLS                             Doc 15       Filed 10/07/19 Entered 10/07/19 11:16:41                       Desc Main
                                                                       Document     Page 4 of 7
 Debtor                Michael Christopher Cluck                                                 Case number        19-81471

PART 7.                    EXECUTORY CONTRACTS/LEASES

             A. The Debtor assumes the executory contract/lease referenced below and provides for the regular contract/lease payment to be included in
                the Chapter 13 plan. All other executory contracts and unexpired leases are rejected. Any pre-petition arrearage will be cured in
                monthly payments as noted below:

             B. Check One
                 1)   None. If “None” is checked, the rest of § Part 7 need not be completed or reproduced.

PART 8.                    CO-SIGNED UNSECURED DEBTS

             A.       None. If “None” is checked, the rest of § Part 8 need not be completed or reproduced.

PART 9.               UNSECURED CLAIMS
             A. Allowed unsecured claims shall be paid pro rata from all remaining funds.

PART 10.                   ADDITIONAL PROVISIONS

             A. If there are no resistances/objections to confirmation of this plan or after all objections are resolved, the Court may confirm the plan
                 without further hearing.

             B. Property of the estate, including the Debtor’s current and future income, shall revest in the Debtor at the time a discharge is issued, and
                 the Debtor shall have the sole right to use and possession of property of the estate during the pendency of this case.

             C. In order to obtain distributions under the plan, a creditor must file a proof of claim no later than 70 days after the filing of the petition
                 except as provided in Rule 3002(c) of the Federal Rules of Bankruptcy Procedure.

             D. Unless otherwise provided in this plan or ordered by the Court, the holder of each allowed secured claim provided for by the plan shall
                retain its lien securing such claim as provided in 11 U.S.C. § 1325(a)(5)(B).

             E. After the bar date to file a proof of claim for non-governmental units passes, limited notice/service is approved for all post confirmation
                pleadings. Pleadings shall include applications for fees, amended plans and motions. Pleadings shall be served on all parties in interest.
                For purposes of this limited notice provision, a party in interest is a party whose interest is directly affected by the motion, a creditor
                who has filed a proof of claim, a party who has filed a request for notice, any governmental agency or unit that is a creditor and all
                creditors scheduled as secured or priority creditors. Any pleading filed with limited notice shall include a certificate of service
                specifically stating it was served with limited notice on all parties in interest pursuant to Neb. R. Bankr. P. 9013-1(E)(1). Failure to
                comply shall result in deferral of the motion until a proper certificate of service is filed.

PART 11.           NONSTANDARD PROVISIONS
Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
this Local Form Plan or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective and void.

The following plan provisions will be effective only if there is a check in the box “included” at the end of the opening Notice to Creditors and
Debtors of this plan.

 The Debtor is leasing real property from Edvin Jurisevic. The Debtor shall continue to make the payments directly.


                                                                     NOTICE OF RESISTANCE DEADLINE

ANY RESISTANCE TO THIS PLAN OR REQUEST FOR A HEARING MUST BE FILED IN WRITING WITH THE BANKRUPTCY
CLERK’S OFFICE (SEE ORIGINAL NOTICE OF BANKRUPTCY FOR ADDRESS) AND SERVED ON THE ATTORNEY FOR THE
DEBTOR AT THE ADDRESS LISTED BELOW (OR SERVED ON THE DEBTOR, IF NOT REPRESENTED BY AN ATTORNEY), ON
OR BEFORE:

(USE OPTION A OR B – AND CHECK ONE OF THE BOXES – SEE LOCAL COURT RULES)
       A.  14 DAYS AFTER THE CONCLUSION OF THE MEETING OF CREDITORS
                                       OR
       B.  THE 19TH DAY OF NOVEMBER, 2019




Page 4 of 5
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 19-81471-TLS                             Doc 15           Filed 10/07/19 Entered 10/07/19 11:16:41          Desc Main
                                                                           Document     Page 5 of 7
 Debtor                Michael Christopher Cluck                                                Case number   19-81471

IF A TIMELY RESISTANCE OR REQUEST FOR A HEARING IS FILED AND SERVED, THE BANKRUPTCY COURT WILL
HANDLE THE RESISTANCE IN ACCORDANCE WITH NEB. R. BANKR. P. 3015-2. IF THERE ARE NO OBJECTIONS TO THE
PLAN AS FILED, THE COURT MAY CONFIRM THE PLAN WITHOUT FURTHER HEARING.

                                                         CERTIFICATE OF SERVICE
On October 7, 2019 , the undersigned mailed a copy of this plan to all creditors, parties in interest and those requesting notice by regular
United States mail, postage prepaid. The parties to whom notice was mailed are either listed below or on the attached mailing matrix. The
undersigned relies on the CM/ECF system of the United States Bankruptcy Court to provide service to the following: Kathleen A. Laughlin, Standing
Chapter 13 Trustee District of Nebraska

 Dated:       October 7, 2019                                        Debtor(s)

                                                                     By: /s/ Ronald A. Hunter
                                                                     Ronald A. Hunter
                                                                     11605 Arbor St.
                                                                     Suite 104
                                                                     Omaha, NE 68144
                                                                     (402) 397-6965
                                                                     (402) 397-0607
                                                                     ronahunterlaw@gmail.com

By filing this document, the Attorney for the Debtor(s) or the Debtor(s) themselves, if not represented by an attorney certify(ies) that wording and
order of the provisions in this Chapter 13 plan are identical to those contained in the Local Chapter 13 Plan for the United States Bankruptcy Court
for the District of Nebraska, other than any nonstandard provisions included in PART 11 of this plan.




Page 5 of 5
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
Label Matrix forCase    19-81471-TLS
                  local noticing       Doc 15
                                            MichaelFiled  10/07/19
                                                     Christopher Cluck Entered 10/07/19 11:16:41
                                                                                        PRA ReceivablesDesc   MainLLC
                                                                                                        Management,
0867-8                                           Document
                                            5626 Decatur Street      Page 6 of 7        PO Box 41021
Case 19-81471-TLS                            Omaha, NE 68104-4925                         Norfolk, VA 23541-1021
District of Nebraska
Omaha Office
Mon Oct 7 11:14:07 CDT 2019
Acima Credit FKA Simple                      Acima Credit Fka Simpl                       Advance America
9815 Smonroe Street                          9815 S Monroe St Fl 4                        2085 N. 120th Street
Floor 4                                      Sandy, UT 84070-4384                         Ste D-3
Sandy, UT 84070-4384                                                                      Omaha, NE 68164-3480


American Profit Recovery                     Centris Federal Credit Union                 Chase Bank USA, N.A.
34505 W 12 Mile Rd Suite 333                 11825 Q Street                               P.O. Box 740933
Farmington, MI 48331-3288                    Omaha, NE 68137-3503                         Dallas, TX 75374-0933



Check Into Cash                              (p)COBALT CREDIT UNION                       Credit Management Services, Inc.
7910 W. Dodge Rd.                            ATTN DELINQUENCY RESOLUTIONS DEPT            c/o Steven J Morrison
Omaha, NE 68114-3423                         7148 TOWNE CENTER PARKWAY                    105 North Wheeler; PO Box 1512
                                             PAPILLION NE 68046-2125                      Grand Island, NE 68802-1512


Credit Mgmt.                                 Donald E. Loudner III                        Douglas County Attorney
6080 Tennyson Parkway                        The Saathoff Law Group, PC, LLO              1819 Farnam St.
Plano, TX 75024-6002                         440 Regency Parkway Drive, Ste. 132          Omaha, NE 68183-1000
                                             Omaha, NE 68114-3742


Douglas County Treasurer                     Edvin Jurisevic                              Enhanced Recovery
909 Civic Center                             PO Box 540615                                PO Box 57547
1819 Farnam St.                              Omaha, NE 68154-0615                         Jacksonville, FL 32241-7547
Omaha, NE 68183-1000


First Choice Money Center                    First Premier Bank                           First Premier Bank
517 West 500 S                               3820 N Louise Ave                            P.O. Box 5524
Bountiful, UT 84010-8101                     Sioux Falls, SD 57107-0145                   Sioux Falls, SD 57117-5524



(p)GENESIS HEALTH CLUB MANAGEMENT            (p)GREAT SOUTHERN BANK                       Midland Funding
ATTN CATIE E BIEHLER                         ATTN LEGAL DEPARTMENT                        320 East Big Beaver
412 EAST 30TH AVENUE                         218 S GLENSTONE                              Troy, MI 48083-1271
HUTCHINSON KS 67502-2413                     SPRINGFIELD MO 65802-3103


Midland Funding LLC                          (p)NATIONAL ACCOUNT SYSTEMS OF OMAHA         (p)WYOMING FINANCIAL LENDERS INC
PO Box 2011                                  PO BOX 45767                                 11550 I STREET SUITE 150
Warren, MI 48090-2011                        OMAHA NE 68145-0767                          OMAHA NE 68137-1263



Portfolio Recov Assoc.                       (p)PORTFOLIO RECOVERY ASSOCIATES LLC         Radius Global Solution
120 Corporate Blvd Ste. 100                  PO BOX 41067                                 7831 Glenroy Rd. Ste. 250
Norfolk, VA 23502-4952                       NORFOLK VA 23541-1067                        Edina, MN 55439-3117
               Case 19-81471-TLS
Radius Global Solutions LLC                    Doc 15     FiledSolutions,
                                                    Red Credit   10/07/19 LLC Entered 10/07/19 11:16:41       Desc
                                                                                               Roderick J Kersch Jr. Main
PO Box 390915                                            Document
                                                    c/o Ashley Faier        Page 7 of 7        3209 West 76th Street, Suite 301
Minneapolis, MN 55439-0911                             6910 Pacific St., Suite 425                          Edina, MN 55435-5246
                                                       Omaha, NE 68106-1007


Smart Sales Leasing                                    U.S. Attorney                                        U.S. Attorney General
5416 S 108th S                                         1620 Dodge St., #1400                                U.S. Dept. of Justice
Hales Corners, WI 53130-1335                           Omaha, NE 68102-1506                                 Judiciary Center Bldg., 555 Fourth St.
                                                                                                            Washington, DC 20530-0001


US Department of Education                             (p)VERIDIAN CREDIT UNION                             Wells Fargo Bank N.A.
3015 S. Parker Road, Suite 400                         P O BOX 6000                                         d/b/a Wells Fargo Dealer Services
Aurora, CO 80014-2904                                  WATERLOO IA 50704-6000                               P.O. Box 19657
                                                                                                            Irvine, CA 92623-9657




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Cobalt Credit Union                                    (d)Cobalt Credit Union                               Genesis Health Club
7148 Towne Center Pkwy                                 Attn Delinquency Resolutions Dept                    14651 Sprague St.
Papillion, NE 68046                                    7148 Towne Center Parkway                            Omaha, NE 68116
                                                       Papillion, NE 68046-2125


Great Southern Bank                                    (d)Great Southern Bank                               National Account Systems of Omaha
1451 East Battlefield Street                           430 South Avenue                                     PO Box 45767
Springfield, MO 65804                                  Springfield, MO 65808                                Omaha, NE 68145-0767



Payday Express                                         Portfolio Recovery Associates, LLC                   Veridian Credit Union
2906 N. 72nd St.                                       PO Box 41067                                         PO Box 6000
Omaha, NE 68134                                        Norfolk, VA 23541-1067                               Waterloo, IA 50704




                   The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)PRA Receivables Management, LLC                     (u)Venmo New York New York Casino                    End of Label Matrix
PO Box 41021                                           3790 S Las Vegas Blvd.                               Mailable recipients     38
Norfolk, VA 23541-1021                                 Las Vegas                                            Bypassed recipients      2
                                                                                                            Total                   40
